Citation Nr: 0727825	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Associate Counsel, Jennifer Hwa


INTRODUCTION

The veteran served on active duty for training from June 1983 
to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for schizophrenia.  By an October 2005 decision, 
the Board found that new and material evidence had been 
submitted, reopened the claim, and remanded the claim for 
additional development.  The veteran testified before the 
Board in April 2005.       


FINDING OF FACT

The veteran's schizophrenia first manifested many years after 
service and is unrelated to his service or to any incident 
therein.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2005);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Pre-service private medical records dated from November 1979 
to June 1980 show that the veteran received counseling and 
treatment for adjustment reaction of adolescence and 
adjustment reaction to adult life.  The physician found that 
he was experiencing some ambivalence in the relationship with 
his mother and step-father, especially surrounding the 
divorce and remarriage of his mother.  There was no evidence 
or diagnosis of a psychosis during this time.  

At a March 1983 commission examination, the veteran was found 
to have no psychiatric abnormalities and was qualified for 
commission.  His service medical records are negative for any 
complaints or treatment of a psychiatric disability.  At an 
October 1983 examination after the veteran's discharge from 
service, he made no complaints about any psychiatric 
disabilities, and he was found to have no psychiatric 
abnormalities.  Since the veteran's psychiatric condition was 
found to be normal on separation and there were no recorded 
complaints during his period of training, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b).      

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
schizophrenia.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of symptoms relating to a psychosis is a 
December 1986 private medical report where the veteran was 
hospitalized for becoming withdrawn and unable to function.  
He had become disorganized while working on a computer 
problem at school and had called his family and returned 
home.  He had then sat around the house in a preoccupied 
manner talking about a crime being committed in Philadelphia 
when no such crime had actually been reported.  The physician 
treated the veteran and diagnosed him with thought disorder.  
In an October 1987 private medical report, the veteran was 
diagnosed with recurrent, unspecified, bipolar disorder, 
presently without psychotic features.  

The first diagnosis of a schizoaffective disorder is a May 
1989 private medical report where the veteran was 
hospitalized and treated for his alteration in sensory 
perception and hallucinations and delusions.  On VA 
examination in January 1992, the veteran reported feeling 
depressed, confused, and anxious.  He stated that he did not 
function properly and could not seem to cope.  He reported 
having rambling thoughts in his head that he tried to 
control.  Examination revealed a strange, far away, distant 
expression on the veteran's face.  He seemed a little 
confused, and although the conversation was somewhat 
scattered, he was able to answer specific questions to the 
point.  There were no delusional or hallucinatory elements, 
and his sensorium was intact.  His affect was somewhat flat 
and depressed.  The examiner found that the diagnosis could 
be manic depressive disorder, but it seemed more like 
schizoaffective disorder.  

VA and private medical reports show that the veteran was 
variously diagnosed with and treated for schizophrenia 
intermittently from May 1989 to August 2003.   

The veteran submitted a May 2004 lay statement from a former 
professor.  The professor stated that the veteran was one of 
his advisees as an undergraduate student in electrical 
engineering at Union College and that he left as a junior to 
join the U.S. Army for basic training.  He reported that the 
veteran returned in the fall of 1983 after completing basic 
training to finish his studies.  He further reported that the 
veteran had been outgoing and personable before leaving for 
basic training, and when he returned, he was unrecognizable 
because he did not seem to be all together.  He stated that 
the veteran also had difficulty with his coursework and took 
more than one year to complete his senior year.  He further 
reported that the veteran had had difficulty working on team 
projects and in relating to his team colleagues.  

The veteran and his father testified before a Decision Review 
Officer in May 2004.  The veteran testified that he was first 
diagnosed with a psychotic disorder in 1986.  He testified 
that he drilled as an active reservist until 1986 because he 
was not allowed to go on active duty due to a back injury 
that prevented him from walking at one point.  He reported 
that he began hearing voices and seeing things during basic 
training, but he did not want to admit it at the time because 
he thought it would ruin his engineering career.  He 
testified that he saw a psychologist when he was in high 
school to help him deal with the problems of being a normal 
adolescent and with independence issues.  The veteran's 
father testified that the veteran was a model adolescent 
growing up and that things had been progressing very nicely 
while he was in college.  He reported that he spoke to the 
veteran once while he was in basic training and that it was 
an alarming phone call.  He testified that the veteran told 
him his drill sergeant had singled him out.  He stated that 
he had never heard the fear, tension, and confusion in the 
veteran's voice before.  He testified that he could not 
connect with the veteran after he came back from basic 
training and that the veteran even physically attacked him 
once.  

The veteran and his father testified at a Central Office 
hearing before the Board in April 2005.  Testimony revealed 
that the veteran had a normal uneventful life growing up.  He 
testified that he did not hear any voices or have any 
psychiatric disorders before basic training.  He reported 
that he started hearing voices during basic training and felt 
that people had control of his mind.  He stated that once he 
returned to college after basic training, it took him two 
years to complete his senior year.  He testified that his 
grades were C's and not as good as they used to be.  The 
veteran's father testified again as to the veteran's behavior 
and personality before entering basic training and the phone 
call he received from the veteran during basic training.  He 
reported that the veteran had been like a confused and 
disoriented child ever since he graduated college.  

The veteran submitted an April 2005 evaluation from a private 
psychiatrist.  The veteran reported feeling ripped off and 
lied to upon entering basic training because he had doubts 
that the signatures on his military forms were genuine.  He 
complained of hearing voices at the same time that screamed 
for him to stand up straight and that they'd shoot him.  He 
reported seeking medical attention for foot fractures but did 
not tell medical personnel about his problem with hearing 
voices.  He stated that a physician later threw him out of a 
clinic and would not give him a mental diagnosis.  He 
reported that he had never been able to hold a job for any 
longer than six months.  Examination revealed an unkempt 
appearance.  His speech was organized and succinct at times, 
but rambling and paranoid in thought content at other times.  
He denied any current suicidal ideation.  He reported 
sleeping only about four hours a night and was frequently 
bothered by intrusive thoughts.  He had fair judgment and 
insight into his difficulties.  He had had chronic 
difficulties with interpersonal relationships and social cues 
since his junior year in college.  The psychiatrist diagnosed 
him with chronic paranoid schizophrenia, under partial 
control.  He opined that the veteran's schizophrenia began at 
the time of the stress of military basic training in 1983.  

On VA examination in February 2007, the veteran reported that 
his mental symptoms began in 1983.  He stated that he did not 
have trouble sleeping but suffered constantly from negative 
command hallucinations and messages from the television.  He 
complained of having a hard time concentrating on any 
meaningful activities.  Examination revealed that orientation 
was within normal limits, and there was an inability to 
maintain minimal personal hygiene.  His behavior was grossly 
inappropriate with examples of psychomotor retardation.  
Affect and mood were normal.  His communication was grossly 
impaired, and there was some thought-blocking and 
intermittent abnormal and pressured speech.  Concentration 
was within normal limits and panic attacks were absent.  
There were signs of suspiciousness.  Delusional and 
hallucinatory history were occasionally present, but 
obsessional rituals were absent.  His thought processes were 
grossly impaired.  His judgment was also impaired with 
paranoid ideation and active psychosis.  Abstract thinking 
was abnormal, but there was no suicidal or homicidal 
ideation.  The examiner reviewed the case file thoroughly and 
diagnosed the veteran with paranoid type schizophrenia.  He 
referenced the veteran's pre-service records where he was 
seen for dealing with adolescent issues, but did not find 
that the veteran's schizophrenia was related to service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
April 2005 medical opinion from the veteran's private 
physician.  While the physician related the veteran's 
schizophrenia to his period of active service, this appears 
to have been based primarily upon a history provided by the 
veteran, rather than upon a review of the evidence of record.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
also finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current schizophrenia was related to his period of active 
service.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).       

The Board assigns greater weight to the February 2007 VA 
examination.  In placing greater weight on the February 2007 
opinion, the Board notes that the examiner performed a 
thorough review of the veteran's entire case file, a 
comprehensive psychiatric examination was performed and a 
rationale was provided for the opinion.  In forming his 
opinion, the examiner acknowledged the veteran's counseling 
that he received as an adolescent before entering basic 
training.  The Board accordingly finds the February 2007 VA 
medical opinion to be the most probative as to whether the 
veteran's schizophrenia was related to service because the 
examiner at the February 2007 examination based the opinion 
on a detailed review of the file, a complete medical 
examination and adequate rationale.  

The February 2007 VA examination references the pre-service 
psychiatric treatment that the veteran received.  However, 
the veteran was found to be normal at his March 1983 
commission examination and at his October 1983 examination 
after discharge from service.  There is no clear and 
unmistakable evidence in this case that the schizophrenia 
pre-existed the veteran's service and was permanently 
worsened, or aggravated, in service.  See 38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).     

The first post-service diagnosis of the veteran's 
schizophrenia is in May 1989, approximately 6 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the preponderance 
of the evidence is against a finding establishing a direct 
medical nexus between military service and the veteran's 
current schizophrenia.  Thus, service connection for 
schizophrenia is not warranted.  In addition, because the 
veteran's schizophrenia did not become manifest to a 
compensable degree within one year following active service, 
presumptive service connection for schizophrenia is not 
warranted.  

The veteran and his father contend that his current 
schizophrenia is related to his active service.  However, as 
laypersons, the veteran and his father are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his 
father are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In addition, the objective evidence does 
not support the veteran's testimony to the effect that he was 
diagnosed with a psychotic disorder in 1983.

The weight of the medical evidence indicates that the 
veteran's schizophrenia began many years after service and 
was not caused by any incident of service.  The Board 
concludes that the schizophrenia was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, October 
2005, and March 2006; a rating decision in February 2004; and 
a statement of the case in December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


